The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 07/19/2022, the following is a Final Office Action for Application No. 17063015.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection for claims 4-6 and 10-20 since they incorporate the practical use sensor of the object sensing mat, and hence the 35 U.S.C. 101 rejection for claims 4-6 and 10-20 has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that claims 1-3 and 7-9 are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The a vehicle is recited at a high level of generality. Further, a vehicle to inter alia perform the function of loading a first item into a vehicle or unloading the first item from the vehicle is mere instruction to organize human activity.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: vehicle. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, perform the function of loading a first item into a vehicle or unloading the first item from the vehicle is mere instruction to organize human activity which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
loading a first item into a vehicle or unloading the first item from the vehicle; sensing a first change in weight or pressure upon a cargo bed of the vehicle; determining, based on sensing the first change in weight or pressure, the loading of the first item into the vehicle or the unloading of the first item from the vehicle; and generating, based in part on a first amount of time taken for the one of loading or unloading the first item, a timing prediction model configured to provide information about loading timing characteristics. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The vehicle is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic vehicle limitation is no more than mere instructions to apply the exception using a generic computer component. Further, generating a timing prediction model by a vehicle is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: vehicle. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, generating a timing prediction model by a vehicle is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0017 wherein “The word "vehicle" as used in this disclosure can pertain to any one of various types of vehicles such as cars, vans, sports utility vehicles, trucks...”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20140067313 A1) hereinafter referred to as Breed in view of Podnar et al. (US 20180111698 A1) hereinafter referred to as Podnar in further view of Hoofard et al. (US 20200239242 A1) hereinafter referred to as Hoofard.  

As per claims 1-6, the method tracks the method of claims 9, 10, 11, 9+, 13, 14, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 9, 10, 11, 9+, 13, 14 are applied to claims 1-6, respectively.  Claim 4 has an additional (+) limitation that is not expressly stated in claim 9, however: 
Breed teaches:
updating the timing prediction model based on a second amount of time taken for loading or unloading the second item (¶0367 Frequently, a trailer or container has certain hardware such as racks for automotive parts, for example, that are required to stay with the container. During unloading of the cargo these racks, or other sub-containers, could be removed from the container and not returned. If the container system knows to check for the existence of these racks, then this error can be eliminated. ¶0421 The occupant sensing system 600, crash sensors 591, vehicle sensors 592, environment sensors 593 and all other sensors listed herein can be coupled to a communications device 594 which may contain a memory unit and appropriate electrical hardware to communicate with the sensors, process data from the sensors, and transmit data from the sensors. The memory unit would be useful to store data from the sensors, updated periodically, so that such information could be transmitted at set time intervals.);
Although not explicitly taught by Breed, Podnar teaches in the analogous art of intelligent baggage handling:
updating the timing prediction model (¶0036 criteria for scoring may indicate ease of loading, balance provided to the aircraft 100, estimated loading or unloading time, etc. Controller 412 may further update baggage map 419 upon receiving information that more pieces of luggage 210 (or fewer pieces of luggage 210) are to be loaded into cargo hold 200 for the delivery/flight.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed at least the above cited paragraphs, and Podnar at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Breed in view of Podnar, Hoofard teaches in the analogous art of automated loading and unloading at a dock station:
wherein the second amount of time is indicative of a time period that has lapsed since the loading or unloading of the first item (¶0037 In various embodiments, the autonomous dock station system described herein can provide automated trailer loading and unloading with a minimum or at least a reduced amount of manned support, thereby increasing the operational efficiency of distribution centers. For example, in some embodiments, it is contemplated that the autonomous dock station system can load 22 pallets of approximately 2,000 lbs. each into a trailer in 25 minutes. Combined with an average cycle time of two minutes for the dock leveler, restraint and door systems, and allowing 10 minutes for positioning the transport vehicle at the dock station, the overall load or unload time can be less than 40 minutes. Thus, a dock station could potentially service up to 36 trailers a day as compared to a maximum of 20 trailer loading or unloading cycles provided by conventional systems.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map and Hoofard Abstract teaches autonomous dock station system having an automated material lift truck (AMT), a pallet conveyor, and a facility guidance system can automatically load and/or unload a trailer at a dock station; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed in view of Podnar at least the above cited paragraphs, and Hoofard at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Breed, Podnar teaches in the analogous art of intelligent baggage handling:
Claim 7. The method of claim 1 further comprising: determining whether a weight of the first item exceeds a threshold weight; and performing a remedial action in response to the determination that the weight of the first item exceeds the threshold weight (¶0025 in embodiments wherein an aircraft utilizes fore and aft cargo holds, system 400 may optimize the center of gravity of an aircraft by generating baggage maps that optimize the distribution of cargo weight between the fore and aft cargo holds.  ¶0036 criteria for scoring may indicate ease of loading, balance provided to the aircraft 100, estimated loading or unloading time, etc. Controller 412 may further update baggage map 419 upon receiving information that more pieces of luggage 210 (or fewer pieces of luggage 210) are to be loaded into cargo hold 200 for the delivery/flight ¶0038 controller 412 may generate/optimize multiple baggage maps for multiple cargo holds of an aircraft at the same time, in order to ensure a requested/predefined weight distribution at an aircraft. This provides the ability to predictively determine the impact of cargo on the balance of an aircraft 100 (impacting the amount of fuel loaded onto the aircraft) and further allows for predictively determining whether or not revenue cargo will fit on the aircraft 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed at least the above cited paragraphs, and Podnar at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Breed, Podnar teaches in the analogous art of intelligent baggage handling:
Claim 8. The method of claim 1, wherein the timing prediction model indicates a weight distribution of the first item and the second item upon the object-sensing mat, and further comprising: relocating one of the first item or the second item on the object-sensing mat based on the weight distribution (¶0025 in embodiments wherein an aircraft utilizes fore and aft cargo holds, system 400 may optimize the center of gravity of an aircraft by generating baggage maps that optimize the distribution of cargo weight between the fore and aft cargo holds.  ¶0036 criteria for scoring may indicate ease of loading, balance provided to the aircraft 100, estimated loading or unloading time, etc. Controller 412 may further update baggage map 419 upon receiving information that more pieces of luggage 210 (or fewer pieces of luggage 210) are to be loaded into cargo hold 200 for the delivery/flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed at least the above cited paragraphs, and Podnar at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Breed teaches:
Claim 9. A method comprising: 
unloading a first item from a vehicle; unloading a second item from the vehicle; detecting the unloading of the first item from the vehicle based on sensing a first change in weight or pressure upon a cargo bed of the vehicle; detecting the unloading of the second item from the vehicle based on sensing a second change in weight or pressure upon the cargo bed of the vehicle (¶0317 Another use of the door status sensor 487 is to cause storage of data about the contents in the container 480 as a function of opening and closing of the doors 484. Thus, the memory unit would store data indicating each time the doors 484 are opened and closed and the contents of the container 480 before and after each opening and closing. This will provide information about the loading and unloading of the contents from the container 480. ¶0336 In some cases, the container or the chassis can be provided with weight sensors that measure the total weight of the cargo as well as the distribution of weight. By monitoring changes in the weight distribution as the vehicle is traveling, an indication can result that the contents within the trailer are shifting which could cause damage to the cargo. An alternate method is to put weight sensors in the floor or as a mat on the floor of the vehicle. The mat design can use the bladder principles described above for weighing vehicle occupants using, in most cases, multiple chambers. Strain gages can also be configured to measure the weight of container contents ¶0367 Frequently, a trailer or container has certain hardware such as racks for automotive parts, for example, that are required to stay with the container. During unloading of the cargo these racks, or other sub-containers, could be removed from the container and not returned. If the container system knows to check for the existence of these racks, then this error can be eliminated.); 
determining a first amount of time that has lapsed between detecting the unloading of the first item and detecting the unloading of the second item from the vehicle (¶0064 The interrogator 16, or processor associated therewith, is arranged or programmed to predict a transmit time at which the RFID device 20 will return a signal after reception of a signal whose transmission is controlled by the interrogator 16. The actual arrival time of the return signal from the RFID device 20 is analyzed relative to the predicted transmit time (the time the return signal was transmitted by the RFID device 20), e.g., compared thereto, to enable a measurement of a distance between the RFID device 20 and the antennas 10, 12, 14 to be determined. Thus, in this embodiment, the RFID device 20 returns a signal at a specific time after receipt of an interrogation signal or pulse from one or more of the antennas 10, 12, 14, at a specific time after the signal or pulse was sent by one or more of the antennas 10, 12, 14 or at an appointed or predesignated time.); and 
Although not explicitly taught by Breed, Podnar teaches in the analogous art of intelligent baggage handling:
determining a first amount of time that has lapsed between detecting the unloading of the first item and detecting the unloading of the second item from the vehicle; and generating a timing prediction model (¶¶0036-0038 With the loading restriction determined, controller 412 generates a baggage map 419 for the delivery/flight. Baggage map 419 indicates a location for each piece of luggage 210 for the flight within cargo hold 200, complies with the loading restriction, and is based on the dimensions and weight of the pieces of luggage 210 for the flight (step 512). This process may involve categorizing each piece of luggage 210 based on its weight and dimensions, and engaging in a stochastic (e.g., simulated annealing) or deterministic (e.g., a Nelder-Meade simplex) optimization technique, wherein the scoring function is based on the loading restriction. Thus, for the loading restriction requesting that a predefined volume of space (e.g., having specified dimensions) remain open within cargo hold 200, potential loadouts may be scored based on whether they provide such a volume of space. Further criteria for scoring may indicate ease of loading, balance provided to the aircraft 100, estimated loading or unloading time, etc. Controller 412 may further update baggage map 419 upon receiving information that more pieces of luggage 210 (or fewer pieces of luggage 210) are to be loaded into cargo hold 200 for the delivery/flight.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed at least the above cited paragraphs, and Podnar at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the intelligent baggage handling of Podnar with the system for cargo monitoring and arrangement of Breed.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Breed in view of Podnar, Hoofard teaches in the analogous art of automated loading and unloading at a dock station:
generating a timing prediction model for unloading items from the vehicle based in part on the first amount of time, wherein the timing prediction model is configured to provide information about loading timing characteristics (Fig. 13 and ¶0037 In various embodiments, the autonomous dock station system described herein can provide automated trailer loading and unloading with a minimum or at least a reduced amount of manned support, thereby increasing the operational efficiency of distribution centers. For example, in some embodiments, it is contemplated that the autonomous dock station system can load 22 pallets of approximately 2,000 lbs. each into a trailer in 25 minutes. Combined with an average cycle time of two minutes for the dock leveler, restraint and door systems, and allowing 10 minutes for positioning the transport vehicle at the dock station, the overall load or unload time can be less than 40 minutes. Thus, a dock station could potentially service up to 36 trailers a day as compared to a maximum of 20 trailer loading or unloading cycles provided by conventional systems. The autonomous dock station system can thus increase the material throughput of each individual dock station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map and Hoofard Abstract teaches autonomous dock station system having an automated material lift truck (AMT), a pallet conveyor, and a facility guidance system can automatically load and/or unload a trailer at a dock station; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed in view of Podnar at least the above cited paragraphs, and Hoofard at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).


Breed teaches:
Claim 10. The method of claim 9, wherein sensing the first change in weight or pressure and the second change in weight or pressure comprises sensing the first change in weight or pressure and the second change in weight or pressure upon an object-sensing mat spread out on the cargo bed of the vehicle (¶0336 In some cases, the container or the chassis can be provided with weight sensors that measure the total weight of the cargo as well as the distribution of weight. By monitoring changes in the weight distribution as the vehicle is traveling, an indication can result that the contents within the trailer are shifting which could cause damage to the cargo. An alternate method is to put weight sensors in the floor or as a mat on the floor of the vehicle. The mat design can use the bladder principles described above for weighing vehicle occupants using, in most cases, multiple chambers.).

Breed teaches:
Claim 11. The method of claim 9, wherein the vehicle is an autonomous vehicle comprising an object-sensing mat spread out on the cargo bed of the vehicle for sensing the first change in weight or pressure and the second change in weight or pressure (¶0141 The inventor has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.  ¶0336 In some cases, the container or the chassis can be provided with weight sensors that measure the total weight of the cargo as well as the distribution of weight. By monitoring changes in the weight distribution as the vehicle is traveling, an indication can result that the contents within the trailer are shifting which could cause damage to the cargo. An alternate method is to put weight sensors in the floor or as a mat on the floor of the vehicle. The mat design can use the bladder principles described above for weighing vehicle occupants using, in most cases, multiple chambers. Strain gages can also be configured to measure the weight of container contents).

Breed teaches:
Claim 12. The method of claim 11, wherein the timing prediction model indicates a weight distribution of the first item and the second item upon the object-sensing mat (¶0119 the position of an occupying item of the seat may be changing rapidly, interrogations as frequently as once every 10 milliseconds or faster can be desirable. This would also enable a distribution of the weight being applied to the seat to be obtained which provides an estimation of the center of pressure and thus the position of the object occupying the seat. Using pattern recognition technology, e.g., a trained neural network, sensor fusion, fuzzy logic, etc., an identification of the object can be ascertained based on the determined weight and/or determined weight distribution.).

Breed teaches:
Claim 13. The method of claim 11, wherein the timing prediction model indicates a first footprint of the first item upon the object-sensing mat and a second footprint of the second item upon the object-sensing mat (¶0123 One advantage of the weight sensors of this invention along with the geometries disclosed in the '701 patent and herein below, is that in addition to the axial stress in the seat support, the bending moments in the structure can be readily determined. For example, if a seat is supported by four "legs", it is possible to determine the state of stress, assuming that axial twisting can be ignored, using four strain gages on each leg support for a total of 16 such gages. If the seat is supported by three legs, then this can be reduced to 12 gages. A three-legged support is preferable to four since with four legs, the seat support is over-determined which severely complicates the determination of the stress caused by an object on the seat.).

Breed teaches:
Claim 14. The method of claim 11, wherein the timing prediction model is generated to indicate an unloading rate of an individual who unloads the first item and the second item from the vehicle (¶0317  the memory unit would store data indicating each time the doors 484 are opened and closed and the contents of the container 480 before and after each opening and closing. This will provide information about the loading and unloading of the contents from the container 480. Data about the contents of the container 480 may be obtained in any of the ways described herein, including using sensor systems 491 placed on each object in the interior of the container 480.).

Breed teaches:
Claim 15. The method of claim 14, further comprising: determining one of a physical characteristic or a behavior characteristic of the individual based on the unloading rate (¶0204 Antennas are a very important aspect to SAW and RFID wireless devices such as can be used in tire monitors, seat monitors, weight sensors, child seat monitors, fluid level sensors and similar devices or sensors which monitor, detect, measure, determine or derive physical properties or characteristics of a component in or on the vehicle or of an area near the vehicle. ¶0371 FIG. 24 shows a flow chart of the manner in which multiple assets may be monitored using a data processing and storage facility 510, each asset having a unique identification code. Each asset may have the properties and characteristics of any of the assets described herein. ¶0404).

As per claims 16-19, the vehicle tracks the method of claims 9, 13, 12, 14, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 9, 13, 12, 14 are applied to claims 16-19, respectively.  Breed discloses that the embodiment may be found as a vehicle (Figs. 1 and 11). Claim 19 has an additional limitation that is not expressly stated in claim 14, however:
although not explicitly taught by Breed in view of Podnar, Hoofard teaches in the analogous art of automated loading and unloading at a dock station:
wherein the timing prediction model is generated to indicate the loading rate or the unloading rate of the individual (¶0037 In various embodiments, the autonomous dock station system described herein can provide automated trailer loading and unloading with a minimum or at least a reduced amount of manned support, thereby increasing the operational efficiency of distribution centers. For example, in some embodiments, it is contemplated that the autonomous dock station system can load 22 pallets of approximately 2,000 lbs. each into a trailer in 25 minutes. Combined with an average cycle time of two minutes for the dock leveler, restraint and door systems, and allowing 10 minutes for positioning the transport vehicle at the dock station, the overall load or unload time can be less than 40 minutes. Thus, a dock station could potentially service up to 36 trailers a day as compared to a maximum of 20 trailer loading or unloading cycles provided by conventional systems. The autonomous dock station system can thus increase the material throughput of each individual dock station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Breed ¶0016 teaches that it is desirable to provide new and improved methods and arrangements for monitoring cargo in a fixed or movable asset; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Breed teaches arrangement for monitoring cargo, and Podnar Abstract teaches input from a check-in system that indicates sizes and weights for pieces of luggage that are each associated with a unique identifier; and a controller that selects a delivery, identifies pieces of luggage for the delivery, correlates the delivery with dimensions of a cargo hold of a vehicle servicing the delivery, receives input indicating a loading restriction for loading luggage into the cargo hold, and generates a baggage map and Hoofard Abstract teaches autonomous dock station system having an automated material lift truck (AMT), a pallet conveyor, and a facility guidance system can automatically load and/or unload a trailer at a dock station; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Breed in view of Podnar at least the above cited paragraphs, and Hoofard at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automated loading and unloading at a dock station of Hoofard with the system for cargo monitoring and arrangement of Breed in view of Podnar.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Breed teaches:
Claim 20. The vehicle of claim 16, wherein the object-sensing mat is one a pressure mat or a force- sensing resistive mat (¶0336 In some cases, the container or the chassis can be provided with weight sensors that measure the total weight of the cargo as well as the distribution of weight. By monitoring changes in the weight distribution as the vehicle is traveling, an indication can result that the contents within the trailer are shifting which could cause damage to the cargo. An alternate method is to put weight sensors in the floor or as a mat on the floor of the vehicle. The mat design can use the bladder principles described above for weighing vehicle occupants using, in most cases, multiple chambers. Strain gages can also be configured to measure the weight of container contents.).

Conclusion
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS GILLS/Primary Examiner, Art Unit 3623